Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3475 Filed 01/19/21 Page 1 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 17-20274-06
 v.
                                                     Hon. Bernard A. Friedman
 FATEMA DAHODWALA,

           Defendant-6.
 ________________________________________/

 MOTION TO DISMISS COUNT EIGHT FOR INSUFFICIENT PLEADING
         UNDER FED.R.CRIM.P. 7(c)(1) and 12(b)(3)(B)(v)

       Now comes Fatema Dahodwala, by her attorney, and moves to dismiss

 Count Eight of the Third Superseding Indictment and states the following:

       1.     Dahodwala is charged in Count Eight of the Third Superseding

 Indictment with conspiracy to obstruct an official proceeding in violation of 18

 U.S.C. §1512(k).

       2.     In addition to Count Eight charging two separate conspiracies under

 §1512(k), resulting in a duplicitous Count (the subject of which is addressed in a

 concurrently filed motion by Dahodwala), Count Eight fails to meet the basic

 pleading requirements of Fed.R.Crim.P 7(c)(1).

       3.     For the reasons more fully explained in the accompanying Brief in

 Support, Count Eight should be dismissed due to its failing to properly state a

                                          1
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3476 Filed 01/19/21 Page 2 of 13




 claim in conformance with Fed.R.Crim.P. 7(c)(1), 12(b)(3)(B)(v), and other

 authorities cited therein.

       4.     Pursuant to E.D. Mich. L.R. 7.1, undersigned counsel sought the

 concurrence of Government Counsel in the relief requested, but concurrence was

 not given.

                                       Respectfully submitted,

                                       /s/ Brian M. Legghio
                                       Brian M. Legghio
                                       Attorney for Defendant Fatema Dahodwala
                                       645 Griswold St. Ste. 2200
                                       Detroit, MI 48226
 Dated: January 19, 2021               blegghio@legghiolaw.com




                                         2
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3477 Filed 01/19/21 Page 3 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 17-20274-06
 v.
                                                     Hon. Bernard A. Friedman
 FATEMA DAHODWALA,

           Defendant-6.
 ________________________________________/

      BRIEF IN SUPPORT OF MOTION TO DISMISS COUNT EIGHT FOR
        INSUFFICIENT PLEADING UNDER FED.R.CRIM.P. 7(c)(1) and
                            12(b)(3)(B)(v)

        The procedural history of the charged offenses in this case has had an

 inversely proportional trajectory when it comes to the charging of the Conspiracy

 to Obstruct Justice Count (originally Count Seven, now-Count Eight). ECF No.

 334, PageID.2474-2473. From the original Indictment forward, as this Count has

 increased in parties charged and enlarged the time period of offense conduct, it has

 correspondingly narrowed in terms of specificity of the charged conduct. In the

 current Indictment (the Third Superseding), Count Eight as written fails to fairly

 inform Dahodwala of the specific charge against which she must defend and

 accordingly runs contrary to the requirements of Fed.R.Crim.P. 7(c)(1).

                                           3
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3478 Filed 01/19/21 Page 4 of 13




       Since defects in the Indictment can be challenged prior to trial,

 Fed.R.Crim.P. 12(b)(3)(B), Dahodwala moves to dismiss Count Eight, as follows.

          Count Eight Should be Dismissed Under Fed.R.Crim.P. 7(c)(1) and
                                12(b)(3)(B)(v)

       Under Fed.R.Crim.P. 7(c)(1), in general, an indictment must:

       “…be a plain, concise, and definite written statement of the essential facts
       constituting the offense charged and must be signed by an attorney for the
       government. It need not contain a formal introduction or conclusion. A count
       may incorporate by reference an allegation made in another count. A count
       may allege that the means by which the defendant committed the offense are
       unknown or that the defendant committed it by one or more specified means.
       For each count, the indictment or information must give the official or
       customary citation of the statute, rule, regulation, or other provision of law
       that the defendant is alleged to have violated.”

 One of the main purposes of an indictment is to fully inform a defendant of the

 charges, in addition to setting forth the elements of the charged offense and,

 depending on the outcome, adequately ensure double jeopardy protections. This is

 Supreme Court law as followed in this Circuit. “‘[A]n indictment is sufficient if it,

 first, contains the elements of the offense charged and fairly informs a defendant of

 the charge against which he must defend, and, second, enables him to plead an

 acquittal or conviction in bar of future prosecutions for the same offense.’” United




                                           4
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3479 Filed 01/19/21 Page 5 of 13




 States v. Anderson, 605 F.3d 404, 411 (6th Cir. 2010), quoting Hamling v. United

 States, 418 U.S. 87, 117, 94 S.Ct. 2887 (1974).1

       The Supreme Court in Hamling held that while listing all the elements of the

 charged offense may be sufficient, the long held rule is that a “‘general description

 of the offense… must be accompanied with such a statement of the facts and

 circumstances as will inform the accused of the specific offence, coming under the

 general description, with which he is charged.’” Hamling, 418 U.S. at 117-118,

 quoting United States v. Hess, 124 U.S. 483, 487, 8 S.Ct. 571, 573 (1888).

       Here, Count Eight fails to satisfy these Supreme Court directives because,

 while listing the elements of two separate, duplicitous obstruction conspiracy

 offenses under one count (dismissible for wholly independent reasons as argued in

 Dahodwala’s concurrent motion), the Count does not “fairly inform[]” her nor

 include even a basic “statement of the facts and circumstances as will inform the

 accused of the specific offence” charged. As applied here, first, a review of some

 procedural history is in order.

       In the First Superseding Indictment 2, the Conspiracy to Obstruct an Official

 Proceeding offense was charged as Count Seven under 18 U.S.C. §1512(c)(2), (k).




 1
  Count Eight also should be dismissed for duplicity, as further discussed in
 Dahodwala’s concurrently filed Motion to Dismiss Count Eight Pursuant to
 Fed.R.Crim.P. 12(b)(3)(B)(i) Due to Duplicity in the Indictment.
                                           5
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3480 Filed 01/19/21 Page 6 of 13




 (1st Sup. Indictment, ECF No. 58, Page ID#516-518). It was considerably more

 factually descriptive than the now-current Third Superseding. The First

 Superseding incorporated paragraphs 1-5, 11-12, 15 and “paragraph 7 of the

 Manner and Means” (which is presumably as to Count 1). (Id., Page ID#516, ¶26).

 These paragraphs generally describe FGM, and state that Dahodwala is a

 “member[] of the Community”. There are no other relevant factual references to

 her in the incorporation by reference paragraphs. (Id., Page ID#507-510, 512).

       The elements of the offense were alleged also, but then-Count Seven is more

 descriptive factually (at least when compared to the current now-Count Eight in the

 Third Superseding). In the First Superseding, it was alleged that the conduct

 occurred in a specified and narrow time period, April 10 through April 21, 2017.

 (Id., Page ID#516, ¶27). It generally alleged the purpose of the conspiracy and

 more specifically that Dahodwala “made false statements to law enforcement and

 other investigating agencies regarding whether FGM procedures took place, or

 were, in fact, taking place after speaking with JUMANA NAGARWALA,

 FAKHRUDDIN ATTAR, and FARIDA ATTAR.” (Id., Page ID#518, ¶33).

       When the current Indictment (the Third Superseding) was issued in

 September 2018, however, the entirety of Count Eight, Conspiracy to Obstruct an


 2
   Dahodwala was not charged in the conspiracy count in the original Indictment (or
 in any part of that indictment, for that matter). (See Indictment, ECF No. 16, Page
 ID#91-103).
                                          6
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3481 Filed 01/19/21 Page 7 of 13




 Official Proceeding under 18 U.S.C. §1512(k), charging Nagarwala, both Attar

 defendants and Dahodwala, stated in its entirety, as follows:

       “56. Paragraphs 1 through 19 of the General Allegations and paragraphs 23
       through 26 of the Manner and Means of this Third Superseding Indictment
       are re-alleged and incorporated by reference as though fully set forth herein.

       57. From on or about April 10, 2017 and continuing through the date of this
       indictment, in the Eastern District of Michigan and elsewhere, the
       defendants, JUMANA NAGARWALA, FAKHRUDDIN ATTAR, FARIDA
       ATTAR, and FATEMA DAHODWALA, did knowingly and willfully
       conspire and agree together and with other persons both known and
       unknown to the Grand Jury to corruptly persuade each other and other
       members of the Community, and did attempt to do so, and engage in
       misleading conduct toward each other and other members of the
       Community, with the intent to hinder, delay and prevent the communication
       to law enforcement officers and a judge of the United States of information
       relating to the commission or possible commission of a federal offense, and
       did also conspire and agree with each other and other persons known and
       unknown to the grand jury to corruptly obstruct, influence and impede an
       official proceeding, all in violation of 18 U.S.C. §1512(k).”

 (3rd Sup. Indictment, ECF No. 334, Page ID#2472-2473). This language represents

 a substantial change from the First Superseding Indictment as to this Count.

       Consider first that the incorporated by reference paragraphs (as noted in ¶56)

 only state that Dahodwala is a resident of Oakland County, Michigan and a

 “member[] of the Community”. While it is stated in ¶1 that “[s]ome members” of

 the “Community” are “are known to practice” FGM, the reference to the

 “Community” in that paragraph, importantly, refers to the group as a whole rather

 than the subgroup of “some members”. (Id., Page ID#2461, ¶1). Accordingly, the

 reference to Dahodwala as a member of the “Community” in ¶ 19 only alleges that
                                          7
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3482 Filed 01/19/21 Page 8 of 13




 she is a member of the Community, not the subgroup of “some members”

 allegedly known to practice FGM. (Id., Page ID#2461, 2463, ¶¶1, 19). And, in the

 “Manner and Means” paragraphs incorporated by reference (¶¶23-26), there is no

 mention of Dahodwala. (Id., Page ID#2465). The remaining paragraph of Count

 Eight (¶57) is bereft of any specific facts. (Id., Page ID#2472). But, despite the

 diminished factual description, the potential offense conduct has been broadened

 greatly. As seen above, the time period of the alleged offense conduct has

 expanded from one and a half weeks (in the First Superseding) to one year and five

 months (in the now-current Third Superseding). (Id., Page ID#2472, ¶57).

       Accordingly, when comparing the current Third Superseding Indictment to

 the First, the current Indictment already is substantially running afoul of

 Fed.R.Crim.P. 7(c)(1): less facts, and only generalized conduct spanning a time

 period approximately 16 months longer.

       But, in addition, some important events have occurred which even further

 impair the sufficiency of the obstruction conspiracy count (which, again, is now

 Count Eight) since the Third Superseding Indictment was filed in September, 2018.

 First, this Court dismissed Counts One through Six. (Opinion, ECF No. 370, Page

 ID#3077-3104). The Government then moved to voluntarily dismiss an appeal of

 this Court’s Order, which was granted by the Sixth Circuit. (6th Cir. 19-1015, R.




                                           8
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3483 Filed 01/19/21 Page 9 of 13




 49). What is left now 3 is only Count Eight – but what is now also missing is even

 the “incorporation by reference” factual statements housed in the now-dismissed

 Count 1. These paragraphs, specifically ¶¶ 23-26 which alleged FGM procedures,

 did not even mention Dahodwala anyway. (Id., Page ID#2465). For Dahodwala,

 what remains of Count Eight are the general, non-factual statements in ¶57 and that

 she is a resident of Oakland County, Michigan and a “member[] of the

 Community”, but not specifically alleged to be a member of the subgroup of those

 allegedly practicing FGM. The effect of all of this is to render, undoubtedly,

 Count Eight insufficiently pled and violative of Fed.R.Crim.P 7(c)(1).

              The Fifth Circuit’s Deficient Indictment Reversal in Murphy

       The Fifth Circuit has reversed in an obstruction case where the deficient

 indictment had even more information than that here. In United States v. Murphy,

 762 F.2d 1151 (5th Cir. 1985), defendants were charged with violating 18 U.S.C.

 §1512(a)(1) by intimidating a witness. There, the indictment charged both the

 specific date of the alleged intimidation and the witness allegedly intimidated. Id.,

 1153. The Court found that the lack of identification of the specific “official

 proceeding” was fatal to the sufficiency of the indictment. “Crucial to preparation

 of any defense to a charge under the statute is at least some indication of the

 identity of the proceeding in which the defendant tried to influence testimony. The

 3
  The Court also dismissed Count Seven, and the Government voluntarily
 dismissed its appeal, but this has no bearing on Dahodwala’s instant motion.
                                           9
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3484 Filed 01/19/21 Page 10 of 13




 indictment at issue here presented no such indication, and as such it did not

 ‘sufficiently apprise [ ] the defendant[s] of what [they] must be prepared to meet.’”

 Id., 1154, quoting Russell v. United States, 369 U.S. 749, 763, 82 S.Ct. 1038

 (1962). And, the onus was not on the defense to have moved for a Bill of

 Particulars to cure this problem. As the Murphy Court said: “The government

 maintains that appellants should have moved for a Bill of Particulars under

 Fed.R.Crim.P. 7(f) if they had wanted more definite information than was provided

 in the indictment. This argument is specious, since it has long been settled law that

 an invalid indictment cannot be cured by a Bill of Particulars.” Id., citing Russell

 v. United States, 369 U.S. at 770.

       The reversal in Murphy is notable since that indictment carried even more

 factual description than the instant one. In Murphy, a specific person was alleged

 to be intimidated. Here, there is nothing specific regarding the alleged conduct at

 issue, nor (like Murphy) no identification of any official proceeding allegedly

 obstructed. There is no identification of either a Judge or “law enforcement

 officer” either. 18 U.S.C. §1512(b)(3). In contrast to the single day of alleged

 conduct in Murphy, the expansive term of alleged conduct here spans one year and

 five months with even less detail. And, even though Murphy dealt with a

 substantive offense under §1512 (rather than the instant §1512(k) conspiracy

 charged), it is still instructive for our purposes here: the count is bereft of “such a

                                            10
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3485 Filed 01/19/21 Page 11 of 13




 statement of the facts and circumstances as will inform the accused of the specific

 offence” with which she is charged. Hamling, 418 U.S. at 117-118.

  Prior Indictments and the Lack of an Overt Act Requirement do not Cure the
                             Deficient Indictment

       Two final points: first, the Indictment deficiency cannot be cured by relying

 on some implied incorporation by reference to the prior Indictments. The

 superseded Indictments are of no effect anymore. United States v. Goff, 187 Fed.

 Appx. 486, 491 (6th Cir. 2006) (“Indeed, just as an amended complaint supplants

 the original complaint and becomes the only live complaint in a civil case…a

 superseding indictment supplants the earlier indictment and becomes the only

 indictment in force.”) (citation omitted); United States v. Broecker, 2012 WL

 2050251 at *2 (W.D. Ky. 2012) (“While a district court may dismiss a superseding

 indictment where sufficient grounds exist to do so and thereby reinstate a

 preceding indictment … it does not have the discretion to choose to proceed on an

 indictment that is superseded, just as it may not proceed on a civil complaint that is

 amended by a subsequent complaint.”) (citation omitted); Parks v. Federal Exp.

 Corp., 1 Fed. Appx. 273, 277 (6th Cir. 2001); United States v. Groenendal, 2020

 WL 3046010 at *18 (U.S.D.C. W.D. Mich. 2020) (“The third indictment

 superseded the others; thus, only the charges in the third indictment mattered at

 Defendant’s trial.”); United States v. Conley, 2016 WL 2349055 at *3 (N.D. Ohio

 2016).
                                           11
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3486 Filed 01/19/21 Page 12 of 13




       And, even if §1512(k) could be read to not explicitly require an overt act,

 arguendo, that would not change the conclusion here: two separate conspiratorial

 agreements are pled which allege violations of two separate §1512 offenses and

 with conduct spanning one year and five months, with no description which “fairly

 informs” Dahodwala of the actual charge against which she must defend.

 Anderson, 605 F.3d at 411 quoting Hamling, 418 U.S. at 117.

                         Conclusion and Relief Requested

       For these reasons, Dahodwala moves to dismiss Count Eight.

                                       Respectfully submitted,

                                       /s/ Brian M. Legghio
                                       Brian M. Legghio
                                       Attorney for Defendant Fatema Dahodwala
                                       645 Griswold St. Ste. 2200
                                       Detroit, MI 48226
 Dated: January 19, 2021               blegghio@legghiolaw.com




                                          12
Case 2:17-cr-20274-BAF-DRG ECF No. 454, PageID.3487 Filed 01/19/21 Page 13 of 13




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 UNITED STATES OF AMERICA,

              Plaintiff,                               Case No. 17-20274-06
 v.
                                                       Hon. Bernard A. Friedman
 FATEMA DAHODWALA,

           Defendant-6.
 ________________________________________/

                           CERTIFICATE OF SERVICE

       I hereby certify that on January 19, 2021, I electronically filed the foregoing

 paper with the Clerk of the Court using the ECF system, which will send notice to

 all ECF-registered attorneys of record.

                                           Respectfully submitted,

                                           /s/ Brian M. Legghio
                                           Brian M. Legghio
                                           Attorney for Defendant Fatema Dahodwala
                                           645 Griswold St. Ste. 2200
                                           Detroit, MI 48226
 Dated: January 19, 2021                   blegghio@legghiolaw.com




                                             13
